[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 10, 2009
                                No. 08-14951                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                     D. C. Docket No. 94-00294-CR-T-26B

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DALE BALDWIN,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (August 10, 2009)

Before DUBINA, Chief Judge, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:

     Dale Baldwin appeals the district court’s denial of his motion for a reduction
of sentence, pursuant to 18 U.S.C. § 3582(c)(2). Baldwin’s § 3582(c)(2) motion

was based on Amendment 706 to the Guidelines, which reduced base offense

levels applicable to crack cocaine. On appeal, Baldwin argues that the district

court erred in finding that he was sentenced as a career offender because he

actually was sentenced to the statutory minimum sentence of life imprisonment,

pursuant to 21 U.S.C. § 841(b)(1)(A). Baldwin further argues that: (1) his statutory

life sentence violated Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147
L. Ed. 2d 435 (2000), based on the limited facts proved at trial; and (2) he qualifies

for a § 3582(c)(2) sentence reduction under the Supreme Court’s United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), line of caselaw, the

18 U.S.C. § 3553(a) factors, and the crack/cocaine powder disparity.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008). We may affirm the district court’s decision “on any

ground that finds support in the record.” United States v. Mejia, 82 F.3d 1032,

1035 (11th Cir. 1996).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18



                                           2
U.S.C. § 3582(c)(2). However, when the district court is determining whether to

modify a defendant’s sentence pursuant to § 3582(c)(2), “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” United States v. Bravo, 203
F.3d 778, 781 (11th Cir. 2000) (emphasis in the original).

       Although Baldwin is correct that he was not sentenced as a career offender

under U.S.S.G. § 4B1.1 because he instead received a mandatory life sentence

under § 841(b)(1)(A), the district court still properly denied § 3582(c)(2) relief.

We recently held that a defendant who was sentenced to a statutory minimum term

of imprisonment cannot have his guideline range lowered by the Sentencing

Commission. United States v. Williams, 549 F.3d 1337, 1339-41 (11th Cir. 2008).

Baldwin’s remaining arguments are likewise barred by precedent. See United

States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008) (holding that Booker does

not, by itself, permit a district court to impose a § 3582(c)(2) sentence reduction);

Bravo, 203 F.3d 781 (prohibiting courts from revisiting original sentencing

decisions during a § 3582(c)(2) proceeding). Accordingly, we hereby affirm the

district court’s decision.

       AFFIRMED.         1




       1
           Baldwin’s request for oral argument is denied.

                                                 3